Name: 2011/418/EU: Commission Implementing Decision of 14Ã July 2011 amending Decision 2005/7/EC authorising a method for grading pig carcasses in Cyprus (notified under document C(2011) 4996)
 Type: Decision_IMPL
 Subject Matter: animal product;  research and intellectual property;  mechanical engineering;  documentation;  Europe
 Date Published: 2011-07-16

 16.7.2011 EN Official Journal of the European Union L 187/29 COMMISSION IMPLEMENTING DECISION of 14 July 2011 amending Decision 2005/7/EC authorising a method for grading pig carcasses in Cyprus (notified under document C(2011) 4996) (Only the Greek text is authentic) (2011/418/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4, thereof, Whereas: (1) By Commission Decision 2005/7/EC (2), the use of one method for grading pig carcasses in Cyprus was authorised. (2) Due to the fact that there is a need for updating the formula of the method after nearly 5 years of use since its approval, Cyprus has decided to run a new trial with two instruments, the HGP 4 and the Ultra FOM 300. (3) Cyprus has requested the Commission to authorise the replacement of the formula used in the Hennessy Grading Probe (HGP 4), method of grading pig carcasses as well as to authorise one new non-invasive up-to-date method (Ultra FOM 300) for grading pig carcasses on its territory and has presented a detailed description of the dissection trial, indicating the principles on which that method is based, the results of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (3). (4) Examination of that request has revealed that the conditions for authorising those grading methods are fulfilled. Those grading methods should therefore be authorised in Cyprus. (5) Decision 2005/7/EC should therefore be amended accordingly. (6) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/7/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The use of the following methods is authorised for grading pig carcasses pursuant to point 1 of Section B.IV of Annex V to Council Regulation (EC) No 1234/2007 (4) in Cyprus:  the Hennessy Grading Probe (HGP 4)  apparatus and the assessment methods related thereto, details of which are given in Part I of the Annex,  the Ultra FOM 300  apparatus and the assessment methods related thereto, details of which are given in Part II of the Annex. As regards the apparatus Ultra FOM 300 , referred to in the second indent of the first subparagraph, after the end of the measurement procedure it must be possible to verify on the carcass that the apparatus measured the values of measurements X1 and X2 on the site provided for in the Annex, Part II, point 3. The corresponding marking of the measurement site must be made at the same time as the measurement procedure. 2. the Annex is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 5 September 2011. Article 3 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 14 July 2011. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 2, 5.1.2005, p. 19. (3) OJ L 337, 16.12.2008, p. 3. (4) OJ L 299, 16.11.2007, p. 1.; ANNEX ANNEX METHODS FOR GRADING PIG CARCASSES IN CYPRUS PART I Hennessy Grading Probe (HGP 4) 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as Hennessy Grading Probe (HGP 4) . 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade of the top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO) and photodetector of the type 58 MR and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP 4 itself or a computer linked to it. 3. The lean meat content of the carcass shall be calculated according to the following formula: where: Ã ¶ = the estimated percentage of lean meat in the carcass, X1 = the thickness of back-fat (including rind) in millimetres, measured at 6 centimetres off the midline of the split carcass, between the third and fourth last ribs, X2 = the thickness of the dorsal muscle in millimetres, measured at the same time and in the same place as X1. This formula shall be valid for carcasses weighing between 55 and 120 kilograms. PART II Ultra FOM 300 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as Ultra FOM 300 . 2. The apparatus shall be equipped with a 3,5 MHz ultrasound probe, 5 centimetres in length, featuring 64 ultrasound transducers. The ultrasound signal shall be digitalised; stored and processed by a microprocessor (type SHARC ADSP-21060L). The results of the measurements shall be converted into estimated lean meat content by the Ultra FOM 300 apparatus itself. 3. The lean meat content of carcasses shall be calculated according to the following formula: where: Ã ¶ = the estimated percentage of lean meat in the carcass, X1 = the thickness of back-fat (including rind) in millimetres, measured at 6 centimetres off the midline of the split carcass, between the third and fourth last ribs, X2 = the thickness of the dorsal muscle in millimetres, measured at the same time and in the same place as X1. This formula shall be valid for carcasses weighing between 55 and 120 kilograms.